UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 95-5874

ANGELICA GOMEZ-GARCIA,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Claude M. Hilton, District Judge.
(CR-95-253)

Argued: April 11, 1997

Decided: April 28, 1997

Before WILKINSON, Chief Judge, and MICHAEL and
MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Robert Stanley Powell, Arlington, Virginia, for Appel-
lant. Anastasia Marie Enos, Special Assistant United States Attorney,
Alexandria, Virginia, for Appellee. ON BRIEF: Helen F. Fahey,
United States Attorney, Alexandria, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Angelica Gomez-Garcia ran a wire transfer service, Teletransfer
Bolivia, which accepted currency from individuals in the United
States and transferred the funds to individuals in Bolivia. The parties
stipulated that Teletransfer Bolivia qualified as a domestic financial
institution. When a domestic financial institution engages in certain
transactions, it must file a currency transaction report (CTR). See 31
U.S.C. § 5313(a) (1994). A jury convicted Gomez-Garcia of nine
counts of failure to file a CTR when required. She appeals, challeng-
ing the jury instructions and the sufficiency of the evidence. Finding
no error, we affirm.

Gomez-Garcia was convicted of violating § 5313(a), which pro-
vides that:

          When a domestic financial institution is involved in a trans-
          action for the payment, receipt, or transfer of United States
          coins or currency . . . in an amount . . . the Secretary pre-
          scribes by regulation, the institution . . . shall file a report
          on the transaction . . . .

A separate provision, 31 U.S.C. § 5324(a) (1994), makes it illegal
to "structure" transactions so as to avoid triggering § 5313(a)'s report-
ing requirements:

          No person shall for the purpose of evading the reporting
          requirements of section 5313(a) . . .

          ....

          (3) structure or assist in structuring, or attempt to
          structure or assist in structuring, any transaction
          with one or more domestic financial institutions.

                     2
At the time of the events alleged in the indictment, the criminal
enforcement provision for both § 5313(a) and§ 5324(a) appeared at
31 U.S.C. § 5322(b) (1988). It provided:

          A person willfully violating this subchapter . . . as part of
          a pattern of any illegal activity involving more than
          $100,000 in a 12-month period, shall be fined not more than
          $500,000, imprisoned for not more than 10 years, or both.

31 U.S.C. § 5322(b) (1988), amended by 31 U.S.C. § 5322 (1994).

In Ratzlaf v. United States, 114 S. Ct. 655, 663 (1994), the
Supreme Court held that in order to convict a defendant of violating
§ 5324(a), the anti-structuring provision,"the jury had to find [that the
defendant] knew the structuring in which he engaged was unlawful."
See also United States v. Ismail, 97 F.3d 50, 56 (4th Cir. 1996)
(applying Ratzlaf). Gomez-Garcia argues that here, too, the jury
should have been required to find that she knew that"structuring
. . . was unlawful."

Gomez-Garcia misreads Ratzlaf. In Ratzlaf, the charged offense
was structuring; consequently, to find a "willful[ ]" violation, the jury
had to find that the defendant knew that structuring was illegal.
Ratzlaf, 114 S. Ct. at 662-63. Here, the charged offense was the fail-
ure to file CTRs. To "willfully violate" § 5313(a), the jury had only
to find that Gomez-Garcia knew that failing to file the CTRs was ille-
gal. The district court's instruction made this requirement clear,
informing the jury that:

          [T]he Government must prove . . . that the defendant know-
          ingly and willfully failed to file a currency transaction report
          for the transaction. Now, the term willfully as is used here
          means voluntarily and intentionally and with the specific
          intent to disobey or to disregard the law.

The instruction was in no way erroneous.

Gomez-Garcia's sufficiency of the evidence claim is equally merit-
less. When determining the sufficiency of the evidence, we ask

                     3
"whether viewing the evidence in the light most favorable to the pros-
ecution `any rational trier of fact could have found the essential ele-
ments of the crime beyond a reasonable doubt.'" United States v.
Tipton, 90 F.3d 861, 889 (4th Cir. 1996) (citing Jackson v. Virginia,
443 U.S. 307, 319 (1979)). Here, there was abundant evidence that
Gomez-Garcia knew that the law required her to file CTRs on the
transactions at issue and that she failed to do so. Her accountant testi-
fied that he had discussed the CTR filing process with her on at least
two occasions. In addition, Gomez-Garcia had worked for another
wire transfer service prior to opening Teletransfer Bolivia and thus
had prior experience with currency reporting requirements.

Accordingly, we affirm the judgment of the district court.

AFFIRMED

                     4